UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

MARK A. SHEPPARD,
Petitioner-Appellant,

v.
                                                                    No. 98-12
JOHN TAYLOR, Warden, Sussex I
State Prison,
Respondent-Appellee.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
James R. Spencer, District Judge.
(CA-97-60-3)

Argued: September 24, 1998

Decided: October 23, 1998

Before WILKINSON, Chief Judge, and WILKINS and
NIEMEYER, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished opinion. Judge Wilkins wrote the opinion,
in which Chief Judge Wilkinson and Judge Niemeyer joined.

_________________________________________________________________

COUNSEL

ARGUED: Dana Johannes Finberg, MEZZULLO & MCCAND-
LISH, Richmond, Virginia, for Appellant. Donald Richard Curry,
Senior Assistant Attorney General, OFFICE OF THE ATTORNEY
GENERAL, Richmond, Virginia, for Appellee. ON BRIEF: Timothy
M. Kaine, MEZZULLO & MCCANDLISH, Richmond, Virginia, for
Appellant. Mark L. Earley, Attorney General of Virginia, OFFICE
OF THE ATTORNEY GENERAL, Richmond, Virginia, for Appel-
lee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

WILKINS, Circuit Judge:

Appellant Mark A. Sheppard filed this petition for habeas corpus
relief1 from his Virginia capital convictions and death sentences for
the murders of Richard A. and Rebecca W. Rosenbluth. See 28
U.S.C.A. § 2254 (West 1994 & Supp. 1998). 2 The district court dis-
missed his petition, concluding that the majority of Sheppard's claims
were procedurally defaulted and that the remaining claims lacked
_________________________________________________________________
1 Sheppard named J. D. Netherland, Warden of the Mecklenburg Cor-
rectional Center where Sheppard was incarcerated, as Respondent. The
court has since substituted John Taylor, Warden of the Sussex I State
Prison, as Respondent. For ease of reference we refer to Taylor as "the
Commonwealth."
2 Because Sheppard's petition for a writ of habeas corpus was filed on
May 1, 1997, after the April 24, 1996 enactment of the Antiterrorism and
Effective Death Penalty Act (AEDPA) of 1996, Pub. L. No. 104-132,
110 Stat. 1214, amendments to 28 U.S.C.A. § 2254 effected by § 104 of
the AEDPA govern our resolution of this appeal. See Green v. French,
143 F.3d 865, 868 (4th Cir. 1998); see also Lindh v. Murphy, 117 S. Ct.
2059, 2067-68 (1997). We have not yet decided whether the provisions
contained in § 107 of the AEDPA apply to Virginia petitioners who filed
their state habeas proceedings after July 1, 1992. And, we need not con-
sider the applicability of the provisions of § 107 of the AEDPA here
because we conclude that habeas relief is inappropriate under the more
lenient standards previously in effect. See Mackall v. Angelone, 131 F.3d
442, 444 n.2 (4th Cir. 1997) (en banc), cert. denied, 118 S. Ct. 907
(1998).

                    2
merit. We conclude that the district court correctly determined that
Sheppard is not entitled to habeas corpus relief.

I.

Sheppard murdered Mr. and Mrs. Rosenbluth on November 28,
1993 by shooting each of them in the head inside the couple's Ches-
terfield County, Virginia home. When law enforcement officers dis-
covered the Rosenbluths' bodies two days later, their house had been
ransacked and many of the couple's personal belongings and their
automobiles were missing. Mr. Rosenbluth had been shot twice, one
shot entering his left eye and the other entering the right side of his
nose. Mrs. Rosenbluth had been shot four times from close range and
had sustained wounds in the head and neck. There was no evidence
of a struggle or of forced entry.

A wealth of evidence pointed to Sheppard's involvement in the
murders. Sheppard was arrested while attempting to set fire to
Mr. Rosenbluth's automobile in the early morning hours of Decem-
ber 3, 1993; Andre Graham was arrested for transporting Sheppard to
that location. At the time of Sheppard's arrest, he was in possession
of Mrs. Rosenbluth's watch and several of Mr. Rosenbluth's credit
cards, and a search of Sheppard's residence disclosed other items
belonging to the Rosenbluths. Sheppard's fingerprint was found in the
Rosenbluths' home. Mr. Rosenbluth's wounds and two of
Mrs. Rosenbluth's wounds were inflicted by a .38 caliber handgun
that was linked to Sheppard. Mrs. Rosenbluth's remaining wounds
were inflicted by a .45 caliber automatic weapon belonging to Gra-
ham and discovered at Graham's girlfriend's home. The day before
their arrest, Sheppard and Graham took the Rosenbluths' automobiles
to body shops to obtain estimates for having the vehicles painted.
And, Mrs. Rosenbluth's automobile was recovered near the home of
Graham's girlfriend.

The evidence presented at trial indicated that Sheppard and Gra-
ham were close friends and together engaged in selling cocaine.
Autopsies revealed that the Rosenbluths had ingested alcohol and
cocaine within hours of their deaths. Drug paraphernalia and trace
amounts of cocaine were present in the Rosenbluths' home when their
bodies were discovered. The victims' financial records indicated that

                    3
they had been making significant withdrawals of cash and credit card
charges--totaling hundreds of dollars per day--in the months prior to
their death. During that same period, Mr. Rosenbluth had provided
hotel rooms for Graham in exchange for cocaine. The Commonwealth
theorized that Sheppard and Graham supplied the Rosenbluths with
cocaine and murdered the couple when their finances began to dwin-
dle either because the Rosenbluths failed to satisfy a drug debt or
because Sheppard and Graham feared the couple would identify them
as their suppliers. The Commonwealth contended that Sheppard shot
Mr. Rosenbluth in the head twice while Graham shot Mrs. Rosenbluth
twice, then Sheppard shot Mrs. Rosenbluth two additional times,
inflicting the fatal wounds.

Sheppard was convicted of two counts of capital murder.3 During
sentencing, in addition to other evidence, the Commonwealth intro-
duced evidence of prior unadjudicated criminal conduct by Sheppard.
The jury imposed two death sentences--one for each of the
Rosenbluths--finding that Sheppard represented a continuing serious
threat to society and that both of the murders were"vile" in that they
involved "aggravated battery" or "depravity of mind." Va. Code Ann.
§ 19.2-264.4(C) (Michie 1995). The Supreme Court of Virginia
affirmed Sheppard's convictions and death sentences. See Sheppard
v. Commonwealth, 464 S.E.2d 131, 141 (Va. 1995). The United States
Supreme Court denied Sheppard's petition for a writ of certiorari on
March 25, 1996. See Sheppard v. Virginia, 517 U.S. 1110 (1996).
Sheppard then sought and was denied postconviction relief from the
Supreme Court of Virginia.

Sheppard subsequently filed this petition for a writ of habeas cor-
pus on May 1, 1997. The district court dismissed the petition and
denied Sheppard's timely motion to alter or amend the judgment. See
Fed. R. Civ. P. 59. On June 1, 1998, the district court granted Shep-
pard's application for a certificate of appealability.
_________________________________________________________________

3 Sheppard was also convicted of two counts of robbery and four counts
of using a firearm in the commission of those offenses. On the four fire-
arm convictions, the jury fixed Sheppards punishment at three years
imprisonment for the first, and five years for each of the other three.
Sheppard was sentenced to 20 years on each of the robbery counts.

                    4
II.

Absent cause and prejudice or a miscarriage of justice, a federal
habeas court may not review constitutional claims when a state court
declined to consider their merits on the basis of an adequate and inde-
pendent state procedural rule. See Harris v. Reed, 489 U.S. 255, 262
(1989). Such a rule is adequate if it is regularly or consistently applied
by the state court, see Johnson v. Mississippi , 486 U.S. 578, 587
(1988), and is independent if it does not "depend[ ] on a federal con-
stitutional ruling," Ake v. Oklahoma, 470 U.S. 68, 75 (1985).

A.

Sheppard contends that the method of appellate review employed
by the Supreme Court of Virginia to review capital sentences is mean-
ingless, resulting in the imposition of the death penalty in an arbitrary
and capricious manner in violation of the Eighth Amendment. In sup-
port of this claim, Sheppard first contends that the refusal of the
Supreme Court of Virginia to review his claims relating to the "future
dangerousness" predicate on the basis of a mere"technicality"--that
Sheppard had procedurally defaulted those claims--exemplifies the
"callous indifference [of the Supreme Court of Virginia] to its consti-
tutional and statutory duty to conduct meaningful appellate review of
capital convictions." Opening Brief of Appellant at 31. In addition,
Sheppard asserts that the proportionality review conducted by the
Supreme Court of Virginia was inadequate.

Sheppard did not raise this claim on direct appeal. When Sheppard
first raised it in his state petition for habeas corpus relief, the Supreme
Court of Virginia held the claim to be procedurally defaulted under
Slayton v. Parrigan, 205 S.E.2d 680, 682 (Va. 1974) (holding that
claims not properly raised on direct appeal will not be considered as
a basis for collateral relief). This court has repeatedly held that the
procedural rule set forth in Slayton is an adequate and independent
state law ground for decision. See, e.g., Mu'Min v. Pruett, 125 F.3d
192, 196-97 (4th Cir.), cert. denied, 118 S. Ct. 438 (1997). And,
Sheppard does not attempt to argue that cause and prejudice or a mis-
carriage of justice exist to excuse his procedural default. Conse-
quently, we hold this claim to be procedurally defaulted.

                     5
B.

Sheppard also contends that the state prosecutor deprived him of
due process of law by making improper closing arguments to the jury.
The Supreme Court of Virginia refused to consider this claim on
direct appeal, explaining that Sheppard had failed to properly preserve
the issue for review by making a contemporaneous objection and
seeking a mistrial. See Sheppard, 464 S.E.2d at 140-41. The Supreme
Court of Virginia disposed of this claim in reviewing Sheppard's peti-
tion for state habeas corpus relief by citing to Slayton. Sheppard has
not established cause and prejudice or a miscarriage of justice to
excuse his procedural default; thus, we conclude that we are fore-
closed from considering this issue.

C.

Finally, Sheppard contends that the state trial court deprived him
of his constitutional rights under the Eighth and Fourteenth Amend-
ments by permitting the Commonwealth to introduce various pieces
of evidence at sentencing. First, Sheppard argues that the state trial
court erred in admitting evidence concerning his participation in (1)
a robbery and shooting at a local motel and (2) a robbery that
involved a murder and a maiming. Sheppard also challenges the deci-
sion of the state trial court to permit the Commonwealth to call the
victim of the maiming, who had suffered brain damage in the inci-
dent, to be viewed by the jury. Sheppard further asserts that the Com-
monwealth should not have been permitted to introduce the testimony
of Maurice Turner, a fellow inmate, concerning Sheppard's admission
to involvement in as many as ten additional murders in the Richmond,
Virginia area. And, Sheppard maintains that the state trial court erred
in allowing the testimony of Lonnie Athens, a criminologist who
offered his opinion concerning Sheppard's future dangerousness.

On direct appeal, the Supreme Court of Virginia recognized that
Sheppard had argued that the state trial court erred in admitting three
of these four categories of evidence. The court, however, concluded
that the evidence challenged in each of these claims was relevant to
the future dangerousness predicate for imposition of the death pen-
alty. And, because Sheppard had failed to assign error to the jury's
finding of future dangerousness, the court concluded that these claims

                    6
had not been properly preserved for review. See Sheppard, 464 S.E.2d
at 138-41. In support of this ruling, the Supreme Court of Virginia
cited the Rules of the Supreme Court of Virginia 5:22(b), requiring
counsel for the appellant to file "assignments of error upon which he
intends to rely for ... review of the sentence of death," and 5:17(c),
directing that the petition for appeal "list the specific errors in the rul-
ings below upon which the appellant intends to rely" and explaining
that "[o]nly errors assigned in the petition for appeal will be noticed
by" the court. Id. at 139.

Sheppard argues that this finding of procedural default by the
Supreme Court of Virginia is not adequate to foreclose federal habeas
corpus review because it has not been "consistently or regularly
applied." Johnson v. Mississippi, 486 U.S. 578, 587 (1988). Consis-
tent or regular application of a state rule of procedural default does
not require that the state court show an "undeviating adherence to
such rule admitting of no exception," Wise v. Williams, 982 F.2d 142,
143 (4th Cir. 1992) (internal quotation marks omitted), when the state
procedural rule has, as "a general rule, ... been applied in the vast
majority of cases," Plath v. Moore, 130 F.3d 595, 602 (4th Cir. 1997)
(internal quotation marks omitted), cert. denied , 118 S. Ct. 1854
(1998). But, "[i]n any given case, ... the sufficiency of such a rule to
limit all review of a constitutional claim itself depends upon the
timely exercise of the local power to set procedure." Ford v. Georgia,
498 U.S. 411, 423 (1991). State procedural requirements that are
newly adopted after the fact are inadequate to foreclose federal habeas
review if the defendant "could not be `deemed to have been apprised
of its existence'" at the relevant time. Id. (quoting NAACP v. Alabama
ex rel. Patterson, 357 U.S. 449, 457-58 (1958)); see Meadows v.
Legursky, 904 F.2d 903, 907 & n.3 (4th Cir. 1990) (en banc) (explain-
ing that decisions applying a state rule after that time are irrelevant
in determining whether the rule was consistently applied at the critical
time).

Here, Sheppard facially complied with Rules 5:17(c) and 5:22(b)
by raising an assignment of error directed at each of the types of evi-
dence that he now argues were unconstitutionally admitted. Of
course, the Supreme Court of Virginia properly may interpret its rules
to require an overarching assignment of error directed to the future
dangerousness aggravator. But, because it had not done so prior to the

                     7
time defense counsel for Sheppard filed assignments of error on his
behalf, it appears that a persuasive argument can be made that Shep-
pard cannot be deemed to have been apprised of the requirement in
time to bring his actions into compliance with it. We need not address
this issue here, though, because we conclude that the four issues
either are procedurally defaulted for other reasons or lack merit.

i.

Sheppard argues that the state trial court erred in admitting evi-
dence concerning his participation in two instances of criminal con-
duct for which he had not been convicted: (1) a robbery and shooting
at a local motel; and (2) a robbery that involved a murder and a maim-
ing. We cannot conclude, however, that at the time Sheppard's con-
victions and sentences became final, all reasonable jurists would have
agreed that the admission of the evidence to which he points violated
due process. See O'Dell v. Netherland, 117 S. Ct. 1969, 1973 (1997)
(holding that "[b]efore a state prisoner may upset his state conviction
or sentence on federal collateral review, he must" convince the federal
habeas court that "a state court considering[the defendant's] claim at
the time his conviction became final would have felt compelled by
existing precedent to conclude that the rule [he] seeks was required
by the Constitution" (internal quotation marks omitted; second &
third alterations in original); see also Gray v. Thompson, 58 F.3d 59,
63-64 (4th Cir. 1995) (holding that the "new rule" doctrine of Teague
v. Lane, 489 U.S. 288 (1989), dictated that a habeas petitioner had not
established entitlement to the writ based on a claim that the prosecu-
tion violated his right to due process by failing to provide him with
adequate notice of its intent to introduce evidence during capital sen-
tencing of his unadjudicated criminal offenses), aff'd in part, vacated
and remanded in part, 518 U.S. 152 (1996); cf. Green v. French, 143
F.3d 865, 874 (4th Cir. 1998) (explaining that the anti-retroactivity
principles of Teague are applicable in contexts where the limitations
of section 2254(d)(1) are not, such as when a claim is not "adjudi-
cated on the merits in state court" because it was not properly raised,
but a federal court determines that failure to raise the claim is
excused). Thus, this argument by Sheppard does not provide a basis
for federal habeas relief.

                    8
ii.

Sheppard also challenges the decision of the state trial court to per-
mit the Commonwealth to call the victim of the maiming, who had
suffered brain damage as a result of the assault, to be viewed by the
jury. Sheppard did not raise this claim on direct appeal, and the state
habeas court relied on the procedural rule set forth in Slayton in deny-
ing relief on this claim. And, since Sheppard has not demonstrated
cause and prejudice or a fundamental miscarriage of justice to excuse
his default, federal habeas consideration of this issue is barred.

iii.

Sheppard further asserts that the Commonwealth should not have
been permitted to introduce the testimony of Maurice Turner, a fellow
inmate, concerning Sheppard's admission to involvement in as many
as ten additional murders in the Richmond, Virginia area. Also, Shep-
pard maintains that the state trial court erred in allowing the testimony
of Lonnie Athens, a criminologist who offered his opinion concerning
Sheppard's future dangerousness. Although Sheppard alleged error in
both of these rulings at trial and on direct appeal, Sheppard's argu-
ments were not couched in terms of violations of federal law or the
United States Constitution. See Duncan v. Henry , 513 U.S. 364, 366
(1995) (per curiam) (holding that argument to state supreme court that
an evidentiary ruling by trial court violated state law was insufficient
to exhaust claim that the ruling constituted a violation of a federal
constitutional right, and rejecting the argument that similarity of
claims is adequate to exhaust); Matthews v. Evatt, 105 F.3d 907, 911
(4th Cir.) (explaining that in order for federal claim to be exhausted,
its substance must be presented to the highest state court), cert.
denied, 118 S. Ct. 102 (1997); Mallory v. Smith, 27 F.3d 991, 994
(4th Cir. 1994) (noting that exhaustion requires that petitioner do
more than apprise state court of the facts; he must"explain how those
alleged events establish a violation of his constitutional rights"); id.
at 995 (explaining that exhaustion requires "more than scatter[ing]
some makeshift needles in the haystack of the state court record"
(internal quotation marks omitted)). Because presentation of these
claims to the state court at this juncture would be fruitless, they prop-
erly are considered to be procedurally barred. See George v.
Angelone, 100 F.3d 353, 363 (4th Cir. 1996) ("A claim that has not

                    9
been presented to the highest state court nevertheless may be treated
as exhausted if it is clear that the claim would be procedurally
defaulted under state law if the petitioner attempted to raise it at this
juncture."), cert. denied, 117 S. Ct. 854 (1997). And, because Shep-
pard does not maintain that his default may be excused by cause and
prejudice or a miscarriage of justice, we hold these allegations of con-
stitutional error to be procedurally defaulted.

III.

Sheppard contends that the state trial court deprived him of his
constitutional right to present evidence in mitigation of sentence by
preventing him from informing the jury that Graham received a life
sentence for his participation in the Rosenbluths' murders. "`[T]he
Eighth and Fourteenth Amendments require that the sentencer ... not
be precluded from considering, as a mitigating factor, any aspect of
a defendant's character or record and any of the circumstances of the
offense that the defendant proffers as a basis for a sentence less than
death.'" Eddings v. Oklahoma, 455 U.S. 104, 110 (1982) (second
alteration in original) (quoting Lockett v. Ohio , 438 U.S. 586, 604
(1978) (plurality opinion)). Evidence of the sentence received by a
codefendant, however, is neither an aspect of the defendant's charac-
ter or record nor a circumstance of the offense. See Brogdon v.
Blackburn, 790 F.2d 1164, 1169 (5th Cir. 1986). Moreover, such evi-
dence does not "tend[ ] logically to prove or disprove some fact or cir-
cumstance which a fact-finder could reasonably deem to have
mitigating value." McKoy v. North Carolina , 494 U.S. 433, 440
(1990) (internal quotation marks omitted). Sheppard has pointed to no
Supreme Court precedent that all reasonable jurists would conclude
dictates a decision that a codefendant's sentence is mitigating evi-
dence. See Green, 143 F.3d at 870 (explaining that in determining
whether federal law was clearly established, we must look to Supreme
Court decisions). Accordingly, the rejection of this claim by the
Supreme Court of Virginia did not constitute an unreasonable applica-
tion of clearly established federal law. See 28 U.S.C.A. § 2254(d)(1).

IV.

Sheppard next asserts that the "vileness" predicate for the death
penalty is unconstitutionally vague. We need not address Sheppard's

                     10
claim that the "vileness" predicate is constitutionally deficient
because the future dangerousness predicate adequately supports the
verdict. See George, 100 F.3d at 362-63. Even if the "vileness" predi-
cate failed to constitutionally channel the discretion of the jury in
imposing the death sentence, there is no question but that the finding
that Sheppard was guilty of capital murder, coupled with the finding
of the future dangerousness predicate, did so. And, the invalidity of
the "vileness" predicate would not result in the introduction of evi-
dence not otherwise properly before the jury or the exclusion of evi-
dence that was. See id. at 363; see also Zant v. Stephens, 462 U.S.
862, 885-89 (1983); accord Tuggle v. Netherland , 516 U.S. 10, 12-13
(1995) (per curiam). Thus, any error in the "vileness" aggravator does
not provide a basis for granting the writ of habeas corpus because
Sheppard's sentences still rest on firm ground.

V.

Sheppard also challenges the sufficiency of the evidence to support
his convictions of capital murder, asserting in accordance with his
trial testimony that he was not the triggerman in the murders and thus,
under Virginia law, cannot be sentenced to death. The Supreme Court
of Virginia rejected this claim on direct appeal, concluding that the
jury reasonably could have determined that Sheppard's testimony was
untruthful and that Sheppard's guilt had been established beyond a
reasonable doubt. See Sheppard, 464 S.E.2d at 136-38. Specifically,
the court noted (1) that Sheppard had admitted his presence in the
house at the time of the Rosenbluths' murders--but suggested that
Benji Vaughan, a mutual friend of his and Graham's, was the trigger-
man; (2) that the murder weapon was linked to Sheppard by a wealth
of evidence, including Sheppard's admission that he had accidentally
shot Vaughan with the same .38 caliber weapon six days prior to the
murders; and (3) that Vaughan testified that he was not present when
the Rosenbluths were murdered, did not know where the victims
lived, and did not possess a .38 caliber weapon either before or after
the murders. Under these circumstances, we cannot conclude that the
decision of the Supreme Court of Virginia that the evidence was ade-
quate to support the verdict was unreasonable. See 28 U.S.C.A.
§ 2254(d)(1); Green, 143 F.3d at 870; see also Glasser v. United
States, 315 U.S. 60, 80 (1942) (holding that"[t]he verdict of a jury

                    11
must be sustained if there is substantial evidence, taking the view
most favorable to the Government, to support it").

VI.

Sheppard next contends that various actions on the part of trial
counsel deprived him of his Sixth Amendment right to effective assis-
tance of counsel. He asserts that counsel acted outside the realm of
competent counsel (1) in failing to seek a mistrial or a cautionary
instruction in response to comments of the prosecutor in closing argu-
ment; (2) in failing to impeach the testimony of Jerry Chappell with
his inconsistent testimony from the Andre Graham trial; and (3) in
referring to Sheppard as a "predator" and as"not a good person" dur-
ing closing arguments. And, Sheppard maintains that the cumulative
effect of these errors was prejudicial to him.

Sheppard has not presented his arguments that counsel was ineffec-
tive for failing to impeach the testimony of Jerry Chappell and for
referring to Sheppard as a predator and not a good person to the
Supreme Court of Virginia. As such, these claims are procedurally
defaulted since they would be procedurally barred under state law if
Sheppard attempted to raise them at this juncture. See George, 100
F.3d at 363.

The Supreme Court of Virginia held that Sheppard's undefaulted
claim of ineffective assistance of counsel--that counsel should have
sought a mistrial in response to the prosecutor's comments during
closing argument--lacked merit. We cannot conclude that in the
absence of this alleged unprofessional error by Sheppard's attorneys
there is a reasonable probability--i.e., one adequate to undermine our
confidence in the result--that "the result of the proceeding would
have been different." Strickland v. Washington, 466 U.S. 668, 694
(1984). Thus, we hold that the resolution of Sheppard's sole unde-
faulted claim of ineffective assistance of counsel by the Supreme
Court of Virginia was not an unreasonable application of clearly
established federal law as determined by the Supreme Court. See 28
U.S.C.A. § 2254(d)(1).

                    12
VII.

For the reasons set forth above, we conclude that the district court
properly dismissed Sheppard's petition for habeas corpus relief.
Accordingly, we affirm.

AFFIRMED

                    13